United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3634
                                     ___________

Laurence Robert Otto,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
United States of America,                 *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                            Submitted: January 31, 2000
                                Filed: February 3, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        Laurence R. Otto, who was convicted of possessing an unregistered sawed-off
rifle in violation of 26 U.S.C. § 5861(d), see United States v. Otto, 64 F.3d 367, 369-71
(8th Cir. 1995), cert. denied, 516 U.S. 1133 (1996), appeals the district court’s1 order
denying his second 28 U.S.C. § 2255 motion. Having reviewed the record, we
conclude the district court correctly denied Otto’s motion because he did not request
and obtain this court’s authorization prior to filing it. See 28 U.S.C. §§ 2255,


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
2244(b)(2), (3). We nevertheless observe that Eighth Circuit precedent precludes Otto
from being successful on his claim that his section 5861(d) conviction was
unconstitutional under United States v. Lopez, 514 U.S. 549 (1995). See United States
v. Hall, 171 F.3d 1133, 1142 (8th Cir. 1999) (Congress had authority under taxing
clause to enact § 5861(d) and criminalize possession of unregistered firearm).
Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-